El Juez Asociado Señob Cókdova Dávila,
emitió la opinión del tribunal.
En abril de 1932 la peticionaria Beatriz B. Villa inter-puso demanda contra su esposo Mariano Verdejo, ante la Corte de Distrito de San Juan, en solicitud de alimentos provisionales de acuerdo con la Ley sobre Procedimientos Legales Especiales de 9 de marzo de 1905. Se alegó en la demanda que el demandado voluntariamente abandonó a su esposa, la demandante, permaneciendo separado de ella desde el 18 de abril de 1928. Se alegó además que la demandante carece de bienes de fortuna y recursos económicos para su-fragar los gastos de sus alimentos. La corte inferior dictó sentencia declarando con lugar la demanda, y condenando al demandado Mariano Verdejo a pagar a la demandante la cantidad de $18 mensuales por vía de pensión alimenticia, que debería depositar en la secretaría de la corte dentro de los cinco primeros días de cada mes. El pronunciamiento de la corte inferior ha quedado hasta la fecha incumplido. El demandado no ha satisfecho ni en todo ni en parte el im-porte de la pensión alimenticia concedida por la sentencia. En vista de esta actitud, la demandante solicitó que la deso-bediencia del demandado al mandato judicial fuese castigada por desacato. Oídas las partes, la corte inferior se declaró sin autoridad para imponer un castigo al referido demandado, basándose en las siguientes razones:
(a) Porque el artículo 240, inciso 3°., del Código de En-juiciamiento Civil establece que cuando la sentencia condena *881al pago de una cantidad de dinero, el procedimiento para obtener sn efectividad es el de ejecución de los bienes del demandado, a cuyo efecto se expedirá el correspondiente man-damiento.
(6) Porque en ninguna de las disposiciones del Código Civil existe la menor indicación que autorice un castigo por desacato a la desobediencia de una sentencia por alimentos y en el sistema jurídico de que tal código formaba parte no existía el remedio que aquí se solicita.
(e) Porque no se trata de una orden concediendo ali-mentos en un pleito de divorcio, sino de una sentencia firme en un juicio sobre alimentos provisionales, que para su eje-cución tiene un procedimiento establecido en el mismo Código de Enjuiciamiento Civil.
(d) Porque si pudiera seguirse el procedimiento de desa-cato se estaría estableciendo un delito donde sólo existe una obligación civil.
 Alega la peticionaria que la corte inferior cometió' error al dictar su resolución y al no obligar al demandado' Mariano Verdejo a cumplir la sentencia sobre alimentos pro-visionales mediante el procedimiento de desacato, entre otras razones porque los tribunales de distrito tienen facultad para castigar por desacato la desobediencia de una orden disponiendo el pago de una pensión alimenticia, tanto cuando la orden se dicta como incidencia de un pleito de divorcio como cuando se decreta en una acción independiente de alimentos, especialmente cuando esta última se establece de acuerdo con el procedimiento sumario y ejecutivo que la ley autoriza, como ocurre en el caso de autos.
Cita la peticionaria en apoyo de su contención el caso de López v. Corte de Distrito de Guayama, 31 D.P.R. 144 y 145, donde se establece el principio de que las cortes tienen facultades para castigar por desacato la desobediencia a una orden concediendo alimentos. En la opinión de la corte so cita una sentencia de la Corte de Distrito de Arecibo dic-tada en 1903. En dicho caso la corte de distrito dice que *882cuando el Congreso dió a Puerto Rico un sistema de leyes referente a matrimonio y divorcio, existió claramente la intención de que estas leyes se parecieran, en teoría y método, a las vigentes en los Estados Unidos, y que debieran ser administradas y llevadas a efecto de acuerdo con los prin-cipios de la jurisprudencia americana e interpretadas de la misma manera. También dijo la corte que según la juris-prudencia americana, el método más prominente de obligar al pago de la pensión alimenticia es mediante un proceso poi desacato. No aceptó esta Corte Suprema el criterio de la Corte de Distrito de Arecibo, cuya sentencia fue revocada en el caso de Frau v. Canals, 8 D.P.R. 120. Refiriéndose al criterio sostenido por la Corte de Distrito de Arecibo, dijo esta corte en el caso de López v. Corte de Distrito, supra:
“La teoría sustentada por la Corte de Distrito de Arecibo en 1903 pudo ser prematura, pero los principios siempre subsisten; y cuando se fundan en una teoría realmente humana, tienen que prevalecer. La ejecución para que se haga efectiva una orden sobre alimentos es más o menos dilatoria, su dilación traería graves injusticias, porque se trata de alimentos, y su negación,, como necesidad perentoria que no admite prórroga, afectaría la vida misma de las personas nece-sitadas ; lo cual sería tanto más lamentable y reprochable cuando en el matrimonio existe prole.”
Admite la representación de Mariano Verdejo que el cas-tigo por desacato procede cuando se trata de una orden con-cediendo alimentos dentro de un pleito de divorcio como ocurrió en el caso de López v. Corte de Distrito, supra, pero no en una acción independiente, ya que cuando se solicitan alimentos dentro de un pleito de divorcio la resolución de la corte concediéndolos es una orden y no una sentencia, que cae dentro de las disposiciones de los artículos 28 y 29 del Código de Enjuiciamiento Civil.
Ciertamente, no se trata en este caso de una orden pen-dente lite en un pleito de divorcio. La acción promovida por la Sra. Villa se limita a reclamar alimentos, sin solicitar la disolución del vínculo matrimonial. La cuestión a decidir *883es si en vista de la naturaleza de la reclamación y de las innovaciones introducidas en la organización y estructura de nuestros tribunales de justicia, están estos tribunales auto-rizados para castigar por desacato la desobediencia a un de-creto concediendo alimentos en un procedimiento ajeno a la acción de divorcio. Es cosa sabida que desde el cambio de soberanía nuestros tribunales ban sufrido innovaciones tras-cendentales. En realidad los tribunales antiguos ban sido sustituidos por otros tribunales de nueva creación, con dife-rente estructura y diferente organización. Cuando ocurrió el cambio de soberanía regía en Puerto Rico la ley orgánica del poder judicial, a cuyo amparo estaban constituidos los tribunales del país. Estos tribunales continuaron funcio-nando bajo la misma organización, con sus juzgados de pri-mera instancia y la antigua Audiencia Territorial, con las funciones y poderes conferidos por las leyes entonces en vigor. La Orden General No. 19, autorizada por el General John R. Brooke, babla por primera vez de la suprema corte de justicia, compuesta de siete magistrados con facultades para oír todas las apelaciones pendientes y que pudieran es-tablecerse en el futuro bajo las leyes de procedimientos civiles y criminales y cuya decisión correspondía a la Corte Suprema de Madrid.
La Orden General No. 118, de 15 de agosto de 1899, re-organizando el sistema judicial de Puerto Rico, constituyó un Tribunal Supremo compuesto de un presidente y cuatro jueces asociados, que reunidos formaban su sala de justicia para conocer en grado de casación todos los asuntos civiles y criminales. La Isla quedó dividida en cinco distritos judi-ciales, estableciéndose una corte de distrito en cada uno, compuesta de tres jueces para decidir asuntos civiles y cri-minales. También se establecieron cortes municipales en cada distrito municipal. La Ley Orgánica de Puerto Rico, aprobada por el Congreso en 1900, dejó subsistentes las cortes creadas por la Orden General No. 118, concediendo a la Asamblea Legislativa autoridad para legislar de tiempo *884en tiempo, conforme tenga por conveniente, con referencia a dichas cortes, y cualesquiera otras que estimare oportuno establecer, su organización, el número de jueces y empleados para cada una, su jurisdicción, sus procedimientos, y demás asuntos que las afecten. Esta ley confirió al Presidente de los Estados Enidos la facultad de nombrar los jueces del Tribunal Supremo con el consentimiento del Senado nacional. En virtud de una ley aprobada en 12 de marzo de 1903, la Corte Suprema quedó convertida en un tribunal de apelación. Dispone esta ley que la corte, en sus deliberaciones y deci-siones en todos los casos civiles y criminales, no se limitará a errores de procedimiento o solamente de derecho, según fueren señalados o alegados por las partes, o según se hiciesen constar en sus exposiciones y excepciones, sino que en bien de la justicia dicha corte puede también entender en todos los hechos y procedimientos del caso tal como aparecen en autos, considerando en igual forma sus méritos para la mejor administración de la justicia y para evitar injusticias y de-moras.
En 10 de marzo de 1904 fué abolida la jurisdicción llamada conteneioso-administrativa, y derogada en todas sus partes la ley y reglamentos de lo contencioso-administrativo, dispo-niéndose que todas las reclamaciones que venían haciéndose con arreglo a dicha ley y reglamentos se llevasen a cabo en lo sucesivo utilizando la jurisdicción ordinaria y por los trá-mites establecidos en la nueva Ley de Enjuiciamiento Civil, que fué aprobada en la misma fecha. También se aprobó con la misma fecha la ley reorganizando el sistema judicial que dividió la Isla en siete distritos judiciales, con una corte en cada distrito, presidida por un juez. La Ley de Enjuicia-miento Civil, en sus títulos I y II, determina las facultades de las cortes de justicia y de los funcionarios judiciales.
Basta lo dicho para demostrar que nuestros tribunales de justicia han sufrido alteraciones transcendentales desde el cambio de soberanía. Los antiguos juzgados de primera instancia e instrucción han sido sustituidos por las cortes de *885distrito, y la antigua Audiencia Territorial por esta Corte Suprema, El juicio oral y público se hizo extensivo a los casos civiles y los tribunales de jurisdicción general quedaron facultados para expedir autos de habeas corpus, certiorari, mjimction, inhibitorios y mandamus. En realidad se ha creado un nuevo sistema judicial, que en nada se parece al sistema abolido y que está calcado en el sistema norteameri-cano, con algunas variantes, como, por ejemplo, el juicio por jurado en casos civiles, que no ha sido establecido en Puerto Rico. En cuanto a facultades, nuestros tribunales tienen, además de las que expresamente les confiere la ley, aquéllas que son inherentes a un tribunal de justicia. Las cortes de distrito y la Corte Suprema son tribunales de récord. Los antiguos comentaristas del derecho común nos dicen que una corte de récord es aquélla que tiene poderes para castigar v encarcelar por desacato a su autoridad y donde los actos y procedimientos judiciales se hacen formar parte de un legajo que se conserva a perpetuidad.
De acuerdo con la ley definiendo el delito de desacato y disponiendo la pena correspondiente, aprobada en 1902, podrá castigarse por desacato a toda persona culpable, entre otras cosas, de obstinada desobediencia, u oposición inten-tada o realizada contra cualquier decreto, mandamiento u orden legal, expedido o dictado por algún tribunal en un pleito o proceso de que estuviere conociendo. El artículo 7 de la Ley de Enjuiciamiento Civil expresamente determina las facultades de una corte, y en su inciso cuarto prescribe que toda corte tendrá poder para hacer cumplir sus senten-cias, órdenes y providencias. El artículo 28, en su inciso segundo, dice que todo funcionario judicial tiene facultad para obligar a la obediencia de sus órdenes legales, según se dispone en el código, y el artículo 29 dice que para el ejercicio efectivo de las facultades conferidas por el artículo 28 a un funcionario judicial, puede éste castigar por desacato en los casos previstos en el código. El artículo 36 del mismo cuerpo legal dice que cuando por este código o por otra ley se con-*886fiera jurisdicción, a una corte o funcionario judicial, se le confieren también todos los medios necesarios para hacerla efectiva; y en el ejercicio de ella, si el procedimiento no es-tuviere especialmente señalado en este código o en otra ley, podrá adoptarse cualquier otro procedimiento o modo ade-cuado que parezca estar más en armonía con el espíritu de este código.
La corte inferior nos dice en apoyo de su contención que la sentencia concediendo alimentos tiene un procedimiento establecido para su ejecución en el artículo 240 del Código de Enjuiciamiento Civil. La Corte Suprema de West Virginia, en el caso de Smith v. Smith, 95 S. E. 199, dice que aunque un decreto por alimentos constituye un gravamen en la propiedad inmueble de la parte contra quien se pronuncia y puede ser objeto de un procedimiento de ejecución, sin embargo este decreto, que no dispone simplemente el pago de dinero, sino el pago de una- suma en cumplimiento del alto deber marital de proporcionar alimentos, puede hacerse efec-tivo en un procedimiento por desacato.
Antiguamente la jurisdicción de las cortes de equidad se ejercía exclusivamente sobre la persona del demandado. Los decretos de la corte no tenían la solemnidad de una sentencia dictada por una corte de ley y los procedimientos del derecho común no estaban a su alcance para la ejecución de dichos decretos. El pago de dinero únicamente podía hacerse efec-tivo mediante un procedimiento de desacato. En Estados Unidos las cortes de equidad tienen hoy por estatuto facul-tades para ejecutar sus decretos del mismo modo que se ejecutan las sentencias dictadas por las cortes de ley. Estos estatutos que tales facultades conceden a las cortes de equi-dad, ordinariamente prohiben expresa o implícitamente que se hagan efectivos por medio de desacato los decretos u órdenes de una corte de equidad para el pago de dinero. El caso de Smith v. Smith, supra, sostiene que el estatuto de West Virginia, del cual surge necesariamente la negación implícita de que pueda hacerse efectivo un decreto de una corte de equidad *887para el cobro de dinero mediante nn proceso de desacato, no es aplicable a'nn decreto concediendo alimentos. ‘ ‘ Algunas veces se ba sostenido que cnando la ley dispone la ej ecnción n otro procedimiento para el cobro de la pensión de alimentos, no se puede acndir al remedio adicional de la prisión por desacato. Pero la correcta interpretación es qne el estatuto confiriendo los remedios adicionales no priva a las cortes de sn poder inherente para hacer efectiva tal orden.” Nelson, Divorce and Separation, párrafo 939.
Hasta qne se permitió la incautación de la propiedad, las cortes de equidad, para hacer efectivas sus órdenes en las varias etapas del litigio y finalmente sus decretos, utilizaban el procedimiento de desacato, actuando solamente m personam y no m rem. La incautación de la propiedad, sin embargo, no tuvo el propósito de sustituir los procedimientos de desa-cato, sino por el contrario ayudarlos, acudiéndose a la incau-tación cuando la parte no- podía ser arrestada, o cuando, veri-ficado el arresto, permanecía en prisión, sin prestar obedien-cia a la corte. O’Callaghan v. O’Callaghan, 69 Ill. 553.
En Nueva York, en el caso de Lansing v. Lansmg, 4 Lans. 377, se sostuvo que un fallo concediendo alimentos, siendo una sentencia en cobro de dinero que podía ser ejecutada, no autorizaba el procedimiento de desacato.para hacerla efec-tiva. La doctrina establecida en esta decisión fue puesta en tela de juicio en el caso de Park v. Park, 18 Hun. 466, resuelto en 1879; y en el caso de Strobridge v. Strobridge, 21 Hun. 288, resuelto en 1880, la corte sostuvo un procedimiento de desacato por haberse negado el demandado a cumplir con una orden requiriendo pagar una suma de dinero al abogado de su esposa para sufragar los gastos del litigio en una acción de divorcio. En este caso la corte cuestionó seria-mente la doctrina sentada en Lansing v. Lansing, supra, y dijo:
“La extensón del uso del auto de ejecución a las cortes de equi-dad no las priva de ningún remedio anteriormente empleado para hacer efectivos sus decretos.”
*888En el caso de Cain v. Miller, 191 N. W. 704, resuelto eu 1922, la Corte Suprema de Nebraska se expresó así:
“Xia contención de que no pueden utilizarse los procedimientos de desacato porque puede expedirse un auto de ejecución puede ser correcta bajo los estatutos de algunos estados, pero en este estado la ley de 1883, en su sección segunda, dispone que el remedio por ejecución y el gravamen previsto por la sección primera, serán acu-mulativos y no derogarán ningún poder subsistente de la corte para hacer efectivas sus sentencias y órdenes. Hemos visto que el re-medio para castigar por desacato por no pagar alimentos temporales es uno de los poderes inherentes de la corte en procedimientos de divorcio, según ha sido casi unánimemente sostenido.”
En el caso In re Cave, 66 Pac. 428, resuelto por la Corte Suprema de Washington, se ratifica la doctrina de que puede castigarse por desacato la desobediencia a una orden conce-diendo alimentos. De la opinión emitida por la corte en este caso copiamos lo siguiente:
"No podemos convenir con los letrados de la peticionaria en que el cumplimiento del remedio tal cual es decretado por las cortes de jurisdicción general de equidad debe estar definido por el estatuto. Cuando el estatuto guarda silencio respecto al remedio, la corte tiene facultad inherente para hacer* cumplir sus sentencias o decretos y órdenes de acuerdo con sus poderes de equidad. El silencio de un estatuto a este respecto no priva a la corte de ningún poder de que esté investida por su jurisdicción como corte de equidad. 3 Pom. Eq. Jur., párrafo 1318; 2 Daniell, Ch. Prac., sec. 1042 et seq.; 2 Bish. Mar., Div. & Sep., párrafo 1114; 1 Enc. Pl. & Prac., páginas 434, 437; O’Callaghan v. O’ Callaghan, 69 Ill. 552. En este estado el estatuto no dispone regla alguna en relación con el cumplimiento de tales decretos, mas el procedimiento de arresto ha sido general-mente seguido en la práctica y aprobado por esta corte. En el caso de State v. Smith, 17 Wash. 430, 50 Pac. 52, en que a la deman-dante se concedió por decreto final la suma de $25 mensuales ‘como pensión alimenticia y para la manutención de sus hijos,’ esta corte dijo: ‘Las cortes están en el deber de hacer cumplir sus órdenes, y al tener conocimiento de que tales órdenes no son obedecidas, deben exigir tal obediencia, castigando por desacato.’ En el caso de State de Ditmar, 19 Wash. 324, 53 Pac. 350, esta corte se expresó así: ‘Se admite que si a la persona contra quien se dicta el decreto le es *889imposible cumplir sus condiciones, y esto se le demuestra a la corte, ella será relevada del desacato. Más el caso citado sirve de auto-ridad respecto a la proposición de que los remedios son acumulativos y de que cuando existen otros remedios y la persona se ha negado contumazmente a obedecer el decreto de la corte, ella puede ser cas-tigada por desacato.’ No estamos dispuestos a desviarnos de la regla establecida en estos casos. El caso In re Van Alstine, 21 Wash. 194, 57 Pac. 348, es citado como preceptivo de una regla distinta. En dicho caso, sin embargo, la corte declaró que el de-creto se refería a dinero, ‘que se trataba de un decreto análogo a una sentencia en derecho condenando al pago de una suma de dinero que puede ser exigida mediante un procedimiento contra la propie-dad’, y que por esa razón se resolvió que la corte carecía de fa-cultad para exigir que el dinero fuese entregado a la corte y para obligar al pago de tal suma mediante encarcelación del obligado.”
En el caso de Van Dyke v. Van Dyke, 54 S. E. 537, la Corte Suprema de Georgia dijo:
“El punto suscitado por la excepción previa es que la disposi-ción contenida en el decreto final dictado en la causa de divorcio, relativo a honorarios de abogado, no puede ser exigido mediante arresto. Los honorarios concedidos fueron incidentales y formaban parte de la pensión alimenticia que debía pagarse a la esposa. El exigir mediante arresto el pago de la pensión alimenticia perma-nente decretada en el pleito de divorcio, no es cuestión que esté abierta a discusión en este estado. En el caso de Lewis v. Lewis, 80 Ga. 706, 6 S. E. 918, 12 Am. St. Rep. 281, la esposa obtuvo un veredicto y decreto concediéndole el divorcio absoluto y una suma específica por concepto de pensión alimenticia permanente in-cluyendo honorarios de abogado, y solicitó posteriormente qué se practicara el arresto del marido por desacato cometido al dejar de cumplir el decreto en favor de ella concediéndole pensión alimen-ticia, procedimiento de desacato al cual se opuso el marido fundado en que la corte carecía de facultad para librar la orden de arresto contra él por el desacato cometido al dejar de pagar la suma fijada en el veredicto del jurado. Aunque estos hechos no aparecen am-pliamente expuestos en la publicación oficial del caso, ellos se des-prenden de los autos que aparecen archivados5 en la secretaría de esta corte. En dicho caso se resolvió: ‘ Cuando una esposa ha ob-tenido un decreto final concediéndole pensión alimenticia y el marido deja de cumplir con el mismo y se demuestra suficientemente a la corte que esta falta no se debe a la incapacidad por parte del ma-*890rido de cumplirlo, la corte no incurre en error al obligarle a cum-plir con el mismo mediante una orden de arresto si continúa ha-ciendo caso omiso del decreto.’ Además, en un caso en que no haya un pleito de divorcio pendiente y el marido y la mujer estén sepa-rados de buena fe, y se ha concedido pensión alimenticia de con-formidad con lo dispuesto en el artículo 1895 del Código Civil, sección 2467, el pago de la misma puede ser exigido mediante arresto. Lester v. Lester, 63 Ga. 356; Briesnick v. Briesnick, 100 Ga. 57, 28 S. E. 154. El derecho a exigir el pago de pensión ali-menticia permanente mediante procedimiento de desacato corres-ponde inherentemente a una corte con jurisdicción en pleitos de divorcio, y la excepción fue debidamente desestimada.”
La corte inferior arguye que el castigo por desacato equi-valdría a establecer un delito donde sólo existe una obligación civil. También en el seno de la corte, durante la discusión de este caso, nos hemos formulado esta pregunta: Si se en-carcela a una persona que desobedece una orden concediendo alimentos, ¿tiene esta reclusión el alcance de constituir una prisión por deuda? Las decisiones que sostienen la negativa son numerosas. No sería aventurado decir que el único Estado de la Unión que sostiene la afirmativa es el Estado de Missouri. La Corte Suprema de Nebraska ha revocado recientemente la doctrina sentada por dicho tribunal en el pasado y se ha unido a la inmensa mayoría de los tribunales sosteniendo que el artículo de la Constitución que prohíbe la prisión de una persona por deuda no es aplicable a la voluntaria y obstinada desobediencia de una orden de la corte concediendo alimentos provisionales. Cain v. Miller, supra.
Los tribunales asignan diversas razones para sostener que la obligación de alimentar no es una deuda dentro de las disposiciones constitucionales que prohiben encarcela-miento por deuda. Una orden concediendo alimentos es sim-plemente un medio de hacer cumplir un deber que el marido tiene contraído tanto con el público como con su esposa. La prohibición constitucional se aplica únicamente a deudas que se derivan de contratos expresos o implícitos, o de respon-sabilidades por culpa y negligencia. La prisión se decreta *891en realidad por la resistencia a la orden de la corte, cnando la persona que desobedece tiene medios de cumplirla, y no simplemente por haber, dejado de pagar el dinero. Estas razones aparecen aducidas por los tribunales en los casos que pasamos a enumerar: Hurd v. Hurd, (1896) 63 Minn. 443, 65 N. W. 728; Ex parte Houtsen, (1908) 154 Cal. 540, 98 Pac. 391; Ex parte Perkins, 18 Cal. 64; Livingston v. Superior Ct., (1897) 117 Cal. 633, 38 L.R.A. 175, 49 Pac. 836; Bowman v. Wayne Circuit Judge, (1921) 214 Mich. 518, 183 N. W. 232; In Re Popejoy, (1899) 26 Colo. 32, 77 Am. St. Rep. 222, 55 Pac. 1083; Carlton v. Carlton, (1871) 44 Ga. 216; Lewis v. Lewis, (1888) 80 Ga. 706, 12 Am. St. Rep. 281, 6 S. E. 918; Barclay v. Barclay, (1900) 184 Ill. 375, 51 L.R.A. 351, 56 N.E. 636; Wightman v. Wightman, (1867) 45 Ill. 167; State ex rel. Huber v. King, (1897) 49 La. Ann. 1503, 22 So. 887; Adams v. Adams, (1912) 80 N. J. Eq. 175, 83 Atl. 190; Pain v. Pain, (1879) 80 N. C. 322; Mowry v. Bliss, (1907) 28 R. I. 114, 65 Atl. 616; Andrew v. Andrew, (1889) 62 Vt. 495, 20 Atl. 817; Lyon v. Lyon, (1850) 21 Conn. 185; West v. West, (1920) 126 Va. 696, 101 S. E. 876; Tolman v. Leonard, (1895) 6 App. D. C. 224; Bronk v. State, (1901) 43 Fla. 461, 99 Am. St. Rep. 119, 31 So. 248; Chase v. Ingalls, (1867) 97 Mass. 524; In Re Phillips, (1920) 43 Nev. 368, 187 Pac. 311; Sheafe v. Sheafe, (1857) 36 N. H. 156; Sheafe v. Laighton, (1858) 36 N. H. 240; Wood v. Wood, (1868) 61 N. C. (Phill. L.) 538; State ex rel. Cook v. Cook, (1902) 66 Ohio St. 566, 58 L.R.A. 625, 64 N.E. 567; State v. Latham, (1916) 136 Tenn. 30, 188 S. W. 534; Ex parte Davis, (1908) 101 Tex. 607, 17 L.R.A. (N. S.) 1140, 111 S. W. 394; Carnahan v. Carnahan, (1906) 143 Mich. 390, 114 Am. St. Rep. 660, 107 N. W. 73, 8 Ann. Cas. 53.
En el caso de Audubon v. Shufeldt, 181 U. S. 577, la Corte Suprema de los Estados Unidos dice que los alimentos (alimony) no surgen de ninguna transacción de negocio, sino de la relación del matrimonio. No están basados en un con-trato expreso o implícito, sino en el deber legal y natural del *892marido de sostener a su mujer. La obligación general de alimentarla se hace específica por el decreto de una corte de jurisdicción competente. Termina el alto tribunal diciendo que generalmente hablando los alimentos pueden ser altera-dos en cualquier tiempo por el tribunal según las circunstan-cias de las partes puedan requerirlo.
En el caso de Romaine v. Chauncey, 129 N. Y. 566, se sostuvo por la Corte de Apelaciones de Nueva York que los alimentos {alimo^vy) se concedían para sostener y mantener, en cumplimiento del deber general del marido de socorrer a la mujer, siendo éste su único propósito y no concediéndose para otro objeto.
En el caso de State v. King, supra (49 La. Ann. 1503), se citan los artículos 119 y 120 del Código Civil de Louisiana, según los cuales el marido y la mujer se deben mutua fide-lidad, sostenimiento y ayuda, estando el esposo obligado a proporcionar a su mujer lo que sea necesario para la con-veniencia de la vida en proporción a su condición y medios de fortuna. Estos artículos contienen idénticas obligaciones a las que se consignan en los artículos 88 y 89 de nuestro Código Civil (ed. 1930), según los cuales los cónyuges están obligados a vivir juntos, guardarse fidelidad y socorrerse mutuamente, debiendo el marido proteger a la mujer y satis-facer sus necesidades en proporción a su condición y medios de fortuna. A raíz de copiar estos artículos dice la Corte Suprema de Louisiana:
“Las obligaciones así declaradas por el legislador, no son en nin-gún sentido deudas contraídas por el esposo; son simplemente de-beres legales reconocidos, y es de importancia suprema para el bienestar de la sociedad que sean no solamente reconocidos sino que se bagan cumplir por las cortes de justicia. Una orden concediendo alimentos en un divorcio no es otra cosa que la sanción judicial del deber del marido de apoyar a la mujer.”
Termina la Corte de Louisiana su opinión con estas palabras:
“Hemos llegado a la conclusión, después de una cuidadosa con-*893sideración de la cuestión ante nos, que el juez de distrito posee el poder en un caso adecuado, para castigar mediante prisión a un marido condenado a pagar alimentos a su esposa que continuamente se niega a obedecer la orden, disponiendo de los medios para hacerlo. La prisión puede, en un caso determinado, conducir indirectamente al resultado de pago del dinero. Pero la prisión misma se decreta como un castigo contra la desobediencia a la orden de la corte. ’ ’
Con este último razonamiento de la Corte Suprema de Louisiana y de otras muchas cortes no están conformes todos los tribunales. La Corte Suprema de los Estados TJnidos; por ejemplo, dice, en el caso de Gumpers v. Bucks Stove & Range Co., 221 U. S. 442, lo siguiente:
“Si se trata de desacatos civiles, la pena se dirige a conseguir un remedio para el beneficio del querellante. Pero si el desacato es criminal, la sentencia es punitiva para vindicar la autoridad de la corte. Es verdad que la pena por encarcelamiento puede perseguir un remedio, así como ser punitiva, y que muchos procedimientos por desacato de carácter civil han resultado no solamente en la imposi-ción de una multa pagadera al querellante, sino también en reducir al demandado a prisión. Pero la prisión por los desacatos civiles se ordena cuando el demandado se ha negado a ejecutar un acto afir-mativo requerido por las disposiciones de una orden que, en forma o sustancia, era mandatoria en su carácter. La prisión en t'ales ca-sos no se impone como una pena, sino más bien para obligar al de-mandado a ejecutar lo que se ha negado a hacer. El decreto en tales casos es que el demandado debe ser detenido hasta que ejecute el acto afirmativo requerido por la orden de la corte.
“Por ejemplo, si el demandado se niega a pagar alimentos (alimony) o a obedecer una orden para entregar bienes a un sín-dico, o a llevar a cabo una transmisión requerida por un decreto para hacer una cosa específica, él puede ser encarcelado hasta que cumpla con la orden. A menos que éstos sean elementos especiales de con-tumacia, la negativa a pagar o a cumplir con la orden se estima más bien como una resistencia a la parte contraria que en desacato a l'a corte. La orden de prisión en esta clase de casos, por lo tanto, no es para vindicar la autoridad de la ley, sino para procurar un re-medio, obligando al demandado a hacer la cosa requerida por la or-den para el beneficio del querellante. Si es encarcelado, como acer-tadamente se dijo en In re Nevitt, 117 Fed. Rep. 451, ‘él tiene las llaves de su prisión en su propio bolsillo’ y puede terminar la sen-*894tencia y exonerarse en cualquier momento, haciendo lo que previa-mente se ha negado a ejecutar.”
En el caso Ex parte Perkins, supra (18 Cal. 64), la Corte de California se expresó así:
“No es ésta una deuda, dentro del significado del artículo que prohíbe prisión por deuda. El marido está obligado a sostener a su mujer, pero este deber es una obligación imperfecta que no puede considerarse técnicamente como una deuda. Él no le debe a ella nin-guna cantidad específica de dinero, sino un deber que puede ser efec-tivo por l'a orden de una corte obligándole a pagar el dinero. Así, alimentos temporales o permanentes pueden ser decretados por la corte, y puede hacerse, no en una suma alzada o en una sola ocasión, sino en diferentes sumas y en diferentes fechas, a discreción del tribunal. Este poder no queda agotado por una orden que provea el sostenimiento de la esposa durante el litigio. La corte tiene además el poder de decretar el pago de los gastos de la demanda. Las ex-pensas legales pueden ser incluidas en esta disposición, así como los honorarios de abogado. No es ésta una deuda, según ha sido deci-dido por la Corte Suprema de Connecticut en el caso de Lyon v. Lyon, 21 Conn. 185.”
La Corte Suprema de Nebraska, al revocar sus decisiones anteriores, se expresa así:
“Somos refractarios a interponernos en el camino de anteriores decisiones. Pero cuando ellas no constituyen una regla de propie-dad, y pertenecen simplemente a una cuestión de práctica, y la corte no tuvo la valiosa ayuda de los abogados para presentar ambos la-dos de la cuestión antes de dictar su decisión básica, nosotros no titubeamos en adoptar la propia práctica y en revocar las decisio-nes erróneas. La regla de stare decisis no es tan obligatoria en sim-ples cuestiones de práctica como en decisiones de derecho sustan-tivo. A pesar de las ideas de algunos pretendidos reformadores, to-davía existe el deber legal del marido de socorrer a su mujer, y hasta que este deber haya sido abolido por la legislatura, debe ha-cerse cumplir. Cuando el incumplimiento de este deber se hace patente ante una corte de competente jurisdicción y una orden pendente life ha sido dictada para que se cumpla la obligación, la desobediencia voluntaria y contumaz de dicha orden por un esposo capaz de ganarse la vida o que dispone de otros medios, sin una causa justa y razonable, constituye en realidad un desacato a la corte y puede ser castigada como tal. Reducir a prisión es un remedio *895duro y drástico. Desde luego, si la negativa no es voluntaria, y si el marido en falta procede de buen fe y no tiene medios para pa-gar los alimentos y no se niega voluntariamente a la orden de la corte; teniendo una justa y razonable causa para dejar de cumplirla, él puede exonerarse del desacato previa prueba al efecto. Nosotros nos sentimos justificados en adoptar la posición ocupada por la ma-yoría de las cortes en este país, y en revocar Segear v. Segear, 23 Neb. 306, 36 N. W. 536, y Leeder v. State, 55 Neb. 133, 75 N. W. 541, y en sostener que el peticionario, habiendo sido legalmente con-denado por desacato por haber desobedecido voluntariamente la or-den de la corte, no tiene derecho a un auto de hábeas corpus.” Cain v. Miller, supra.
Es innecesario continuar copiando lo que han dicho los tribunales acerca de que la obligación de pagar alimentos no constituye una deuda. Todos los casos que hemos citado sostienen esta doctrina de una manera firme y decidida. La Ley Orgánica de Puerto Rico dispone que no se encarcelará por deuda a ninguna persona. Basándonos en la jurispru-dencia de los tribunales continentales, sostenemos que la obligación contraída por los cónyuges de socorrerse mutua-mente no constituye propiamente una deuda dentro del sig-nificado del precepto constitucional.
Se alega por la representación de Mariano Verdejo que no procede un castigo por desacato cuando se reclaman alimentos por un procedimiento independiente de la acción de divorcio. En términos generales puede decirse que las cortes no establecen diferencias entre una orden pendente lite y una sentencia concediendo alimentos permanentes en lo que respecta al medio de hacer efectivo el pronunciamiento del tribunal. Las decisiones que hemos citado cubren indis-tintamente unos casos y otros. El Tribunal Supremo de Nebraska, por ejemplo, en el caso de Cain v. Miller, supra, donde se trataba de alimentos temporales, pudo haber dis-tinguido sus anteriores decisiones sobre la base de que las mismas envolvían alimentos permanentes. La corte, sin embargo, no hace tal distinción y expresamente deroga dichos casos.
*896En Puerto Rico no Ray razón alguna para establecer dis-tinciones. Los artículos 88 y 89 del Código Civil (ed. 1930) imponen a los cónyuges el deber de socorrerse mutuamente, estando el marido obligado a proteger a la mujer y a satis-facer sus necesidades en proporción a su condición y medios de fortuna. El artículo 143 del mismo código dice que los cónyuges están obligados recíprocamente a darse alimentos. Estos alimentos pueden reclamarse por el cónyuge que los necesita lo mismo en el curso de una acción de divorcio que en un procedimiento separadamente interpuesto. Sobre este punto no puede haber duda alguna en Puerto Rico, puesto que el ejercicio de una acción separada en reclamación de alimentos está reconocido por la ley. La naturaleza de la reclamación no cambia por el hecho de que se ejercite una acción separada. La obligación es siempre la misma y los medios de hacerla efectiva son idénticos en uno y otro caso. Llámese orden o sentencia definitiva, hayase dictado en una acción de divorcio o en un pleito independiente, el auto de la corte no persigue otro propósito que hacer cumplir al de-mandado la obligación contraída.
Hemos visto que en Van Dyke v. Van Dyke, supra, se dice que en un caso en que no haya un pleito de divorcio pen-diente y el marido y la mujer estén separados de buena fe, se ha concedido pensión alimenticia de conformidad con lo dispuesto en el Código Civil, y que el pago de la pensión puede ser exigido mediante arresto.
En el caso de Livingston v. Superior Court, supra, el marido promovió una acción contra su mujer en reclamación de alimentos de acuerdo con el artículo 176 del Código Civil de California. La pensión fué concedida. La esposa tras-pasó toda su propiedad a su hija el mismo día en que se decretó la concesión de alimentos, después de haberse orde-nado que se abstuviese de disponer de su propiedad. Fué castigada por desacato. La corte sostuvo que la obligación de pagar alimentos no es una deuda dentro de las disposi-ciones de la Constitución y que el poder de la corte para *897hacer efectiva la obligación de pagarlos no pnede ser dudado. De la opinión emitida por el tribunal de California copiamos lo que sigue:
“Está dentro de la facultad general de las cortes de equidad, en ausencia de un estatuto, conceder pensión alimenticia sin haberse solicitado el divorcio. La cuestión ba sido resuelta en diversas oca-siones en los Estados Unidos y se ba dicho que en Inglaterra las cortes de equidad no conceden tal remedio a no ser como un inci-dente en un pleito en que se solicita otro remedio. En el tomo 2 de Story’s Equity Jurisprudence, sección 1422, se dice, con respecto a la cuestión de si las cortes de equidad tienen autoridad general para conceder pensión alimenticia a la esposa cuando carece de otros medios de vida, que ‘difícilmente podría decirse que de acuerdo con el resultado de las autoridades pueda darse, en términos po-sitivos, una respuesta afirmativa.’ Sin embargo, este jurista dice además (sección 1423) que algunas de nuestras cortes de equidad han dado jurisdicción más amplia a esta cuestión y que se ba re-suelto que ‘una corte de equidad puede en todos los casos conceder-a la esposa pensión alimenticia adecuada de los bienes del esposo,, fundada precisamente en que no existe un remedio adecuado en. derecho para tal caso. Hay tanto sentido común y tanta, razón en. esta doctrina, que sería deseable que la misma fuese generalmente adoptada.’ La cuestión ba sido muy discutida y en muchos casos considerada con laboriosa' amplitud. Entre estos casos, Garland v. Garland, 56 Miss. 694, contiene una acertada revisión de los casos ingleses y demuestra que aun allí algunos casos apoyan la juris-dicción. Prather v. Prather, 4 Desaus. 33, contiene otra discusión am-plia de la cuestión, y como una cuestión de principio y autoridad, la jurisdicción de las cortes de equidad para decretar alimentos es mantenida. Milliron v. Milliron, (S. D. Aug. 5, 1896), 68 N. W. Rep. 286, es un caso posterior en el cual se mantiene la misma doc-trina.
“Siendo ésta la posición de las autoridades, no hay razón alguna que impida que nosotros nos asociemos a la doctrina enunciada en Galland, v. Galland, supra. Esta doctrina está de acuerdo con el principio general de que cuando existe un derecho y no hay un re-medio legal, la equidad debe actuar.
“Si independientemente de cualquier estatuto, las cortes de equi-dad tienen jurisdicción para decretar alimentos a una mujer aun-que no se haya solicitado divorcio, necesariamente se concluye que tienen también jurisdicción cuando es el marido quien solicita ali-*898mentos de la mujer. Bn cada caso el derecho surge del mismo ori-gen' — las obligaciones asumidas por el matrimonio según se expre-san en la sección 155 del Código Civil: ‘El marido y la mujer con-traen entre sí las obligaciones de mutuo respeto, fidelidad y mante-nimiento.’ ”
En el caso de Galland v. Galland, 38 Cal. 265, citado en la anterior opinión, la Corte Suprema de California escribió una laboriosa opinión, donde sostiene la facultad de las cortes de equidad para decretar alimentos en una acción separada-mente ejercitada. Esta facultad, dice la corte, ba sido sos-tenida y muy bien considerada en casos decididos por las Cortes Supremas de Virginia, Kentucky, North Carolina y South Carolina. Es claro que existe una poderosa obligación moral por parte del marido para sostener a su mujer. El contrato matrimonial y los principios lo obligan a esto. Dejar de hacerlo es un grave error reconocido por la ley común, aunque en esta ley no existe remedio, porque la mujer no puede demandar al marido. Pero en equidad la mujer puede perseguir al marido y descansa en las atribuciones de las cortes de equidad conceder un remedio cuando la conciencia y la ley reconocen un derecho pero no ofrecen un remedio. Aunque en Puerto Rico ésta es una cuestión que no ofrece duda, porque dentro de nuestras leyes puede ejercitarse sepa-radamente la acción de alimentos, vamos a copiar lo que dice la Corte Suprema de California en el citado caso:
“El estatuto de este estado regulando divorcio y alimentos, con-cederá la mujer el derecho de solicitar el divorcio de un esposo que la^ha abandonado por un período de dos años; y al radicar su demanda la corte está autorizada para concederle alimentos, pendente lite — y de una manera permanente si tiene éxito en su acción de divorcio. Pero no hay disposición alguna en la ley que autorice nna. solicitud de alimentos, excepto en conexión con una demanda de divorcio, y se alega en favor del demandado que puesto que la con-cesión de alimentos sólo procede en una demanda de divorcio, fué la intención de la Legislatura limitar el poder de la corte a con-ceder alimentos en estos casos. La máxima ‘expressio unius est exclusio alterius’ es invocada como aplicable a esta proposición. *899Pero, en mi opinión, no tiene aplicación al caso. El fundamento principal del estatuto fue la regulación del divorcio, y como una incidencia a esta cuestión el estatuto prescribe el poder de la corte con respecto a los alimentos en esa clase de casos. La Legislatura no consideró la cuestión general de alimentos como un objeto inde-pendiente de legislación, sino solamente como una incidencia de una acción de divorcio. Creyó el legislador conveniente definir el po-der de la corte sobre la concesión de alimentos en una solicitud de divorcio; pero no consideró el objeto de los alimentos en ninguna otra clase de casos. Si hubiera dispuesto que un auto de ne exeat o (Distringas podía expedirse contra un demandado en una acción de divorcio, difícilmente podría alegarse que esto sería equivalente a una declaración de que tales autos no podrían expedirse en otra clase de acciones. Por la misma razón una disposición autorizando alimentos en una demanda de divorcio no debe ser considerada como una declaración de que tales alimentos no han de permitirse en otras acciones. La máxima que se invoca no tiene aplicación a esta clase de casos.”
La obligación que tiene el marido con respecto a la mujer de satisfacer sus necesidades y alimentarla debe hacerse efectiva de algún modo. Cuando se acude a una corte soli-citando alimentos es porque la parte obligada a darlos se niega a cumplir este deber. No es extraño que esta resis-tencia continúe manifestándose después de haberse conce-dido alimentos por un tribunal de justicia, en cuyo caso la parte favorecida por la sentencia quedaría burlada en sus derechos si no dispone de medios para hacerlos efectivos. Cuando el marido tiene bienes, puede expedirse una orden de ejecución contra los mismos; pero si se trata de una pen-sión alimenticia pagadera por mensualidades ¿es justo y razonable obligar al cónyuge que obtuvo la sentencia a soli-citar una orden de ejecución todos los meses? La resistencia obstinada del marido daría lugar a una multiplicidad de órdenes de ejecución; y parece natural, que se adopten me-didas tendentes a evitar estas trabas y dificultades en la ad-ministración de justicia. Si, por el contrario, el marido carece de bienes, pero recibe periódicamente dinero como *900producto de su trabajo, ya porque esté colocado o porque tenga entradas de otra índole, el procedimiento de ejecución no resultaría un remedio adecuado. Lo mismo ocurriría cuando el esposo oculta sus bienes. En uno y otro caso fra-casarían los fines de la justicia y las disposiciones del Código Civil quedarían incumplidas, por falta de un remedio ade-cuado en la ley para hacerlas efectivas. Nuestros tribunales tienen por la ley jurisdicción para actuar, y deben disponer, y disponen por ministerio de la misma ley, de todos los me-dios necesarios para hacer efectiva su jurisdicción. Y aunque la ley no los dispusiese, sus deficiencias quedarían suplidas por las facultades inherentes de los tribunales y la razón natural conforme a equidad y los principios generales del derecho. Las actuaciones de los tribunales deben inspirarse en la equidad y la justicia.
En este caso nos limitamos a resolver la cuestión plan-teada. La corte inferior tiene facultades para castigar por desacato la desobediencia voluntaria y obstinada a una orden o sentencia concediendo alimentos. El tribunal a quo declara que carece de esas facultades. Nosotros resolvemos que las tiene y que puede hacer uso de ellas cuando las circunstancias del caso lo requieran. No penetramos en los méritos de la cuestión. Sí decimos que no debe encarcelarse a una persona condenada al pago de alimentos a menos que se demuestre una voluntaria y obstinada desobediencia a las órdenes de la corte. Si el cónyuge obligado por la sentencia demuestra que no puede pagar y ofrece una excusa justa y razonable, la corte debe exonerarle de toda culpa, ya que sus actos no revelan desobediencia al mandato judicial.

Debe anularse la resolución recurrida y devolverse el caso a la corte inferior para procedimientos ulteriores no incompatibles con esta opinión.